JUSTICE NASH, dissenting: I do not agree with the conclusion of my colleagues that section 10.2 of the Hospital Licensing Act (Ill. Rev. Stat. 1987, ch. 1111/2, par. 151.2) provides absolute immunity for all of the conduct claimed by plaintiff and would remand for further proceedings of those well-pleaded counts of the complaint which alleged willful and wanton misconduct on the part of defendants. In his amended complaint, plaintiff alleged that defendants made false and malicious accusations of alcohol addiction, drug addiction, and mental instability of plaintiff, knowing them to be false, groundless, and spurious, and that defendants forced plaintiff to undergo a psychiatric evaluation under threat of immediate suspension of his hospital privileges. In thus extending an absolute immunity for civil liability to those acting in a peer review capacity to include any of their willful and wanton conduct while doing so, the majority has gone substantially beyond the limitations placed upon such immunity by the Illinois legislature and has extended a recent ruling by our supreme court. Section 10.2 of the Hospital Licensing Act and section 5 of the Medical Practice Act of 1987 (Ill. Rev. Stat. 1987, ch. 111, par. 4400— 5) both extend in generally similar language immunity from civil liability to physicians, hospitals and their staffs for service upon peer review or other credential committees. It has been held that “these statutes do indicate a general legislative intention that hospitals and medical staffs be free to exercise their professional judgment in the selection and retention of medical staff members.” (Barrows v. Northwestern Memorial Hospital (1988), 123 Ill. 2d 49, 58.) The immunity offered by each of these statutes, however, is qualified and is far from the absolute immunity here declared by the majority opinion. Section 5 of the Medical Practice Act grants immunity for conduct while serving upon a peer review committee, “except those involving willful or wanton misconduct” (Ill. Rev. Stat. 1987, ch. 111, par. 4400 — 5). So too does section 10.2 of the Hospital Licensing Act provide that “[njothing in this section shall relieve any individual or hospital from liability arising from treatment of a patient.” (Ill. Rev. Stat. 1987, ch. 1111/2, par. 151.2.) The court in Barrows v. Northwestern Memorial Hospital considered both statutes and found, generally, that they operate to grant immunity from liability for service upon peer review or other credential committees (Barrows, 123 Ill. 2d at 58). The court declined to repudiate the doctrine that denial of hospital staff privileges is generally not subject to judicial review and that the decision of the hospital authorities in such matters is final, and affirmed the judgment of the circuit court which had dismissed that complaint on public policy ground. However, our supreme court remanded the case to the appellate court for consideration of whether the allegations in other counts of the complaint relating to interference with plaintiff’s business relations, restrain of trade, and fraud were also precluded by the public policy against judicial review and the statutory enactments or were sufficient to support recovery under those counts of plaintiff’s complaint. 123 Ill. 2d at 59-60. In my view, this court should give attention to those limitations upon the peer review immunity put in place by the legislature, and the caution exercised by the court in Barrows. We have no authority to repeal the legislative exception to immunity for willful and wanton peer review conduct and do no service to the medical community by doing so. Under the opinion here, any baseless or malicious accusation against a physician or hospital can be made in a supposed peer review setting with impunity. The broad scope of the conduct in which immunity may attach under section 10.2 of the Hospital Licensing Act and this opinion will be far beyond that intended by the legislature. I would affirm the judgment below dismissing the complaint, except as to those counts which were premised upon the alleged willful and wanton conduct of defendants and, as to them, would reverse and remand for further proceedings.